DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on 2/7/2022.

The application has been amended as follows: 
1.	(currently amended)  A battery module comprising: 
a cell stack structure including a plurality of stacked battery cells received in a module case, the module case including at least one plate having a longitudinal dimension extending between opposite left and right ends of the plate, the plate having a width dimension orthogonal to the longitudinal dimension, the plate having a central axis extending along the width dimension and centered between the left and right ends, such that the central axis is spaced apart from both the left end and the right end by a first distance, and the plate having a plurality of resin injection holes and a plurality of resin checking holes formed therein, the plurality of resin injection holes being adapted to receive adhesive resin therethrough into the module case from outside of the module case, the plurality of resin injection holes being distributed on both a left side and a right side of the central axis of the plate in the longitudinal dimension, and the plurality of resin injection holes including first injection holes arranged in a first column extending along the width dimension on the left side and second injection holes arranged in a second column extending along the width direction on the right side, wherein the plurality of resin injection holes are formed such that their diameters decrease from an outer surface to an inner surface of the plate, and the plurality of resin checking holes are formed such that their diameters decrease from the inner surface to the outer surface of the plate.

2.	(previously presented)  The battery module of claim 1, wherein the first injection holes are symmetrically positioned to the second injection holes with respect to the central axis.

3.	(canceled)  

4.	(currently amended)  The battery module of claim 1, wherein the plurality of resin checking holes comprise:
	first checking holes provided between the first injection holes and the second injection holes; second checking holes provided at a left end region of the plate; and third checking holes provided at a right end region of the plate.

5.	(canceled)  

6.	(previously presented)  The battery module of claim 1, further comprising a bus bar frame assembly comprising a plurality of bus bars supporting the cell stack structure received within the module case together with the cell stack structure, the plurality of bus bars being electrically connected to electrode leads of the plurality of battery cells.

7.	(previously presented)  The battery module of claim 6, wherein a top portion, a front portion, and a rear portion of the cell stack structure are covered by the bus bar frame assembly, and a bottom portion of the cell stack structure is covered by the adhesive resin.

8.	(previously presented)  The battery module of claim 1, wherein the battery cells are each a pouch type secondary battery comprising a pair of electrode leads extending from opposite ends of the battery cells in a length dimension thereof, and
wherein each of the pairs of electrode leads are formed at a location positioned downwardly from a center portion of the cell stack structure in a height direction thereof.

9.	(previously presented)  A battery pack comprising one or more battery module of claim 1.

10.	(original)  A vehicle comprising the battery pack of claim 9.

11.	(previously presented)  The battery module of claim 1, wherein the longitudinal dimension of the plate is aligned along a length of the cell stack structure, and wherein a ratio of a width of the cell stack structure to the length of the cell stack structure is about 1:4 to 1:5.

12.	(previously presented)  A method of manufacturing a battery module, comprising:
injecting the adhesive resin into the plurality of resin injection holes on both the left side and the right side of the plate of the battery module of claim 1.

13.	(previously presented)  A method of manufacturing a battery module, comprising:
injecting the adhesive resin into both the first injection holes and the second injection holes of the plate of the battery module of claim 2.

14.	(currently amended)  A method of manufacturing a battery module, comprising:
injecting the adhesive resin into both the first injection holes and the second injection holes of the plate of the battery module of claim 1.

15.	(previously presented)  The method of claim 14, further comprising:
checking the resin checking holes to determine whether the adhesive resin has been distributed up to the resin checking holes.

16.	(previously presented)  A method of manufacturing a battery module, comprising:
injecting the adhesive resin into both the first injection holes and the second injection holes of the plate of the battery module of claim 4.

17.	(previously presented)  The method of claim 16, further comprising:
checking the first checking holes, the second checking holes, and the third checking holes to determine whether the adhesive resin has been distributed up to the first, second, and third checking holes, respectively.

	18.	(previously presented)  A battery module comprising:
a cell stack structure including a plurality of stacked battery cells received in a module case,  the module case including at least one plate having a plurality of resin injection holes and a plurality of resin checking holes formed therein, the resin injection holes being adapted to receive adhesive resin therethrough into the module case from outside of the module case, and the plurality of resin injection holes being distributed on both a left side and a right side of a center of the plate in a longitudinal direction thereof;
wherein the plurality of resin injection holes comprise first injection holes arranged in a column extending along a width direction of the plate on the left side, and second injection holes arranged in a column extending along the width direction of the plate on the right side, the first injection holes being spaced apart from the second injection holes by a predetermined distance, and the first injection holes being symmetrically positioned to the second injection holes with respect to the center of the plate; 
wherein the plurality of resin checking holes are positioned at locations spaced apart from the first injection holes and the second injection holes by a second predetermined distance; and
wherein the plurality of resin injection holes are formed such that their diameters decrease from an outer surface to an inner surface of the plate, and the plurality of resin checking holes are formed such that their diameters decrease from the inner surface to the outer surface of the plate.

19.	(new)  The battery module of claim 1, wherein the first column is spaced apart from the central axis by a distance in a range from one third to one half of the first distance, and the second column is spaced apart from the central axis by a distance in a range from one third to one half of the first distance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims have been amended to more clearly reflect the spatial relationship of the rows of holes, and a limitation has been added to the independent claim(s) that require a clear difference between the resin injection holes and the resin checking holes, wherein the injection are “formed such that their diameters decrease from an outer surface to an inner surface of the plate, and the plurality of resin checking holes are formed such that their diameters decrease from the inner surface to the outer surface of the plate.” The closest prior art Park (US equivalent US 2018/0076493) taught rows of holes for injecting resin and checking resin but does not teach different decreasing and increasing diameter along the thickness of the respective holes. Previously cited Morimitsu (US 2016/0149175) teaches holes with a changing diameter along the thickness direction but does not teach use of two oppositely changing diameters for injection holes and checking holes in the way that the claims now require. Even if the prior art were interpreted to teach both increasing and decreasing diameters for injection holes in various embodiments, there is no prior art of record that teaches including both types of holes in the claimed configuration in a single embodiment, and there is no apparent motivation or obviousness rationale based on the prior art of record which would render such limitations in combination with the other features of the instant claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723